COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Gerald E. Gilbert v. Texas Department of Criminal Justice;
                            Brad Livingston, Executive Director; James W. Mossbarger,
                            Warden; Bobby R. Purvis, Captain; Mrs. Fisher,
                            Transportation; Justin B. Waterson, Cov.; Carla Joseph,
                            Laundry Man. II; University of Texas Medical Branch; Steve
                            Smock, Associate Vice President; Glenda Adams, Director
                            Managing Care; Dr. Julia Ward; Dr. Tawana Smith; and Paul
                            Strunk, Senior Practice Manager, Ramsey

Appellate case number:      01-14-00795-CV

Trial court case number:    76482-I

Trial court:                412th Judicial District Court of Brazoria County

       On September 23, 2014, appellant, Gerald E. Gilbert, filed an affidavit of
indigence in the trial court in the above-referenced matter. See TEX. R. APP. P.
20.1(a)(2). The district clerk filed the clerk’s record in this cause on October 15, 2014
and filed a supplemental clerk’s record on indigence on October 24, 2014. The records
do not reflect that any contest to the affidavit of indigence was filed. Therefore, the
allegations in the affidavit are deemed true, and appellant is entitled to proceed without
advance payment of costs. See TEX. R. APP. P. 20.1(f).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records
that appellant is indigent and is allowed to proceed on appeal without advance payment
of costs. See TEX. R. APP. P. 20.1(f), (n).




                                            1
       Appellant’s brief remains due on January 13, 2015.1 See TEX. R. APP. P. 38.6(a).
Appellee’s brief, if any, must be filed within 30 days after the date appellant’s brief is
filed. See TEX. R. APP. P. 38.6(b).

      Further, on October 7, 2014, appellant filed a “Request for Leave to Proceed In
Forma Pauperis.” Based on the foregoing, we grant the motion.

        Finally, on November 7, 2014, appellant filed a “First Motion Request for Full
Clerk’s Record and Transcript of Trial Hearing by Submission,” requesting a copy of the
“full clerk’s record and transcript of trial court’s hearing.” Although the court reporter
has informed this Court that there is no reporter’s record, we grant the motion insofar as
appellant requests a copy of the clerk’s record. We therefore order the trial court clerk to
immediately provide appellant with a copy of the clerk’s record, without advance
payment of costs, and to certify to this Court that said copy has been provided.

       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually

Date: November 20, 2014




1
       The clerk’s record was filed on October 15, 2014, the reporter informed the Court
       that no reporter’s record exists on October 24, 2014, and we granted a motion for
       extension of time on November 10, 2014, extending the deadline for filing
       appellant’s brief from November 14, 2014 to January 13, 2015.
                                             2